Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	Claims 1, 6, 7, 10 and 15 have been amended. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (Pub 20190297287) in view of Lee (Pub 20200077081) in view of Johnson (Pub 20140094993) in view of Freestone et al (Pub 20170223283). 

Regarding claim 1, Oka disclose imaging apparatus and imaging method comprising; 
a test device configured to generating scan input data, (element 723 fig 40)
an imaging sensing device, (Fig 40) including: 
a pixel array coupled to a plurality of row lines and a plurality of column lines, (element 711 fig 40); 
and a row controller configured to apply a stress voltage to at least one of the plurality of row lines during a stress period based on scan input data, (Para. [0456-457] see test voltage for stress voltage and row drivers as row controllers, see scan input data generated by generators and stress period as disclosed in Para. [0222] or Para. [0333]). 
However scan input data having a predetermined pattern is not explicitly disclosed. 
In a similar field of endeavor, Lee discloses method of operating an image sensor 


The combination so far does not disclose a row controller configured to alternately apply a stress voltage and a voltage wherein the stress voltage and the voltage have different voltage levels.
In a similar field of endeavor, Johnson discloses imaging system with verification pixels comprising a row controller configured to alternately apply a stress voltage and a voltage wherein the stress voltage and the voltage have different voltage levels, (Para. [0034] for row controller and stress voltage V.sub.T in Para. [0049]; the stress voltage i.e. V.sub.T in Para. [0049] may be injected into verification pixels. The verification pixels may alternate along columns/rows of the sensor, see contemplation of using 1 to 5 verification pixels in Para. [0052] and 28V pixels in Fig 3; see also receiving a stress voltage and a voltage i.e. V.sub.T and RST signal received at 404 fig 3, respectively, where the rest voltage is de-asserted, i.e. zero/ground); and scan output data, indicating whether the row controller has a defect, to the test device through the scan test operation during a defect detection period after the stress period, (Para. [0042], Para. [0050], and Par. [0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Johnson for the common purpose of determining defect within a sensor array. 

In a similar field of endeavor, Freestone discloses row driver fault isolation circuitry for matrix type integrated circuit comprising: 
	wherein the row controller includes a scan chain having an input cell and a plurality of scan cell groups, (Para. [0062] see row drivers connected in daisy chin wherein each row driver comprises plurality of cells including an input cell and a plurality of scan cell groups Para. [0040] and fig 5)
	wherein each scan cell group has a same structure and includes a plurality of scan cells connected in series, (cells in a group are connected in series of a 2D array sensor having multiple rows Para. [0040] and fig 15 having a same structure and function such as shown fig 11, fig 12 or fig 14)
	wherein the input cell outputs scan data to a first scan cell within a first scan cell group, (see series connected cells of different row drivers via communal lines Para. [0031][0038][0040] and [0042] and fig 5 and fig 15))
	wherein the scan data is sequentially processed by the first scan cell through a last scan cell of each scan cell group until the last scan cell of a last scan cell group is reached, (Para. [0040] and [0062] scan cells receiving row drivers signals sequentially, multiple rows form groups of scan cells as shown in fig 15 where outputs are generated using logical statements fig 6) 


Regarding claim 4, Oka discloses wherein the plurality of column lines include a plurality of power source lines, and wherein the stress voltage is applied to at least one of the power source lines during the stress period, (power source lines Para. [0275] and stress voltage 714 fig 40). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Lee in view of Johnson in view of Freestone in view of Akavoor Sankaran (Pub 20200154069).
Regarding claims 2 and 12, Oka in view of Lee discloses a stress voltage and a row 
controller, see claim 1. However, selectively driving rows in a normal mode with a voltage higher than a predetermined voltage is not disclosed. 
In a similar field of endeavor, Akavoor Sankaran discloses wherein the row controller 
uses a predetermined voltage to selectively drive the plurality of row lines in a normal mode, and wherein the stress voltage has a higher level than the predetermined voltage, (and Para. [0032][0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Akavoor Sankaran for the common purpose of testing the imaging device for normal operation. 
Claims 3, 6 -8 are rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Lee in view of Johnson in view of Freestone in view of Clark et al (U.S. 6118482).
Regarding claims 3, Oka in view of Lee discloses a row controller and a 
predetermined pattern, see claim 1. However, a pattern selecting row lines is not disclosed. 
In a similar field of endeavor, Clark discloses method and apparatus for electrical test of 
CMOS pixel sensor array wherein the at least one row line to which the stress voltage is applied is determined according to the predetermined pattern of the scan input data, (fig 3 VCCTO, VCCtE). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Clark for the results are expected to be the same. 

Regarding claim 6, Oka in view of Lee discloses a driver configured to driving the at 
least one of plurality of row lines with the stress voltage during the stress period based on scan signals, (element 102, 141 fig 8) and a predetermined pattern of Lee, see claim 1. However, a scan chain is not disclosed.
In a similar field of endeavor, Clark discloses a scan chain configured to generate a 
plurality of scan signals corresponding to the predetermined pattern of the scan input data during the stress period, based on the scan input data, a period division signal, and a clock signal, (scan chain 92 fig 9 and control signals such as clock and period division signals in col. 6 lines 15-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Clark for the common purpose of analyzing an imaging sensor and determine whether the different components of the imaging sensor function properly.

Regarding claim 7, Oka in view of Lee discloses a row driver and using a predetermined 
pattern to determine normal operation of an imaging sensor. However, cells are not disclosed. 
In a similar field of endeavor, Clark discloses an input cell configured to sequentially 
receiving the scan input data during the stress period, based on the period division signal and the clock signal; and a plurality of scan cells configured to be coupled to the plurality of row lines, in one-to-one correspondence, and configured to sequentially shifting the scan input data outputted from the input cell and generating the plurality of scan signals during the stress period, based on the period division signal and the clock signal, (input cell/plurality of cells coupled to row lines elements 11, 12, 17 and 18 fig 9; different timing/selecting signals are conventional based on circuit requirements see col. 6 lines 15-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Clark for the common purpose of analyzing an imaging sensor and determine whether the different components of the imaging sensor function properly.

Regarding claim 8, Oka in view of Lee discloses a row driver and using a predetermined 
pattern to determine normal operation of an imaging sensor. However, shifters are not disclosed.
In a similar field of endeavor, Clark discloses wherein the driver includes a plurality of 
level shifters, coupled to the plurality of row lines in one-to-one correspondence, (element 92 fig 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Clark for the common purpose of analyzing an imaging sensor and determine whether the different components of the imaging sensor function properly.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Lee in view of Johnson in view of Freestone in view of Mueller et al (Pub 20200053353).

Regarding claim 5, Oka in view of Lee discloses a row controller and a predetermined 
patter, see claim 1. However, outputting scan output data to a test device is not disclosed.
In a similar field of endeavor, Mueller discloses wherein the row controller generates 
scan output data, and outputs the scan output data to the test device during a defect detection period by performing a logic operation on a plurality of data values, included in the scan input data, in a predetermined manner during a loading period, based on the scan input data, (Para. [0013] for timing and [0039] and 112 fig 1 for outputting to the test device). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Mueller for the common purpose of analyzing output data to determine whether a device operates normally. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Lee in view of Johnson in view of Freestone in view of Clark in view of Mueller.
Regarding claim 9, Oka discloses a row controller, see claim 1. However, a row decoder 
and a scan chain sequentially outputting signal are not disclosed. 
In a similar field of endeavor, Lee discloses wherein the row controller further includes a row decoder for generating a plurality of logic signals indicating whether the row decoder has a defect, by performing a logic operation on the plurality of scan signals in a predetermined manner during the stress period, and the scan chain sequentially outputs scan output data, corresponding to the plurality of logic signals, during the defect detection period after the stress 
The combination does not disclose outputting scan output data to a test device. 
In a similar field of endeavor, Mueller discloses outputting test signals to a test device, (112 fig 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Mueller for the common purpose of analyzing output data to determine whether a device operates normally.


Claims 10, 11, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (Pub 20190297287) in view of Lee (Pub 20200077081) in view of Johnson (Pub 20140094993) in view of Mendis et al (U.S. 6797933).

Regarding clams 10, and 15, Oka disclose imaging apparatus and imaging method comprising; 
a test device configured to generating scan input data, (element 723 fig 40)
an imaging sensing device, (Fig 40) including: 
a pixel array coupled to a plurality of row lines and a plurality of column lines, (element 711 fig 40); 

However scan input data having a predetermined pattern is not explicitly disclosed. 
In a similar field of endeavor, Lee discloses method of operating an image sensor comprising an input data having a predetermined pattern, (S100 fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Lee for the common purpose of determining whether a tested device operates normally. 

The combination so far does not disclose a row controller configured to alternately apply a stress voltage and a voltage wherein the stress voltage and the voltage have different voltage levels.
In a similar field of endeavor, Johnson discloses imaging system with verification pixels comprising a row controller configured to alternately apply a stress voltage and a voltage wherein the stress voltage and the voltage have different voltage levels, (Para. [0034] for row controller and stress voltage V.sub.T in Para. [0049]; the stress voltage i.e. V.sub.T in Para. [0049] may be injected into verification pixels. The verification pixels may alternate along columns/rows of the sensor, see contemplation of using 1 to 5 verification pixels in Para. [0052] and 28V pixels in Fig 3; see also receiving a stress voltage and a voltage i.e. V.sub.T and RST signal received at 404 fig 3, respectively, where the rest voltage is de-asserted, i.e. zero/ground); and scan output data, indicating whether the row controller has a defect, to the test device 

However, generating by a scan chain a plurality of signals, driving by row controller a plurality of rows, generating logical signals by row controller and pass values of expected values and/or fail values are not explicitly disclosed. 
In a similar field of endeavor, Mendis discloses on-chip design for testing structure for CMOS APS image sensor comprising: 
generating, by a scan chain of the row controller, a plurality of scan signals corresponding to the predetermined pattern of the scan input data during the stress period, based on the scan input data, a period division signal, and a clock signal, (col. 4 lines 7-14 disclosing testing chained circuitry; col. 4 lines 19-23 generating scan signals corresponding to predetermined pattern of the scan input data; stress period, period divisional signal and clock signal provided by timing circuit col. 4 lines 23-35 see stress period “second time” col. 5 lines 22-23; period divisional signal see different timings of fig 7c T0 – T8; and clock signal col. 10 lines 57-64)
driving, by a driver of the row controller, the at least one of the plurality of row lines with the stress voltage during the stress period, based on the scan signals, ( see row driver fig 6 and col. 12 lines 26-28)

	wherein when the row decoder has no defect, the plurality of logic signals include pass values which are expected values corresponding to the plurality of scan signals, and when the row decoder has the defect, the plurality of logic signals include fail values which do not correspond to expected values based on the plurality of scan signals, (see comparison with expected values col. 11 lines 65-67 where pass values and fail values are determined based on read voltages of Vout-pixel fig 6- fig 7d). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify …. By incorporating the teachings of Mendis for the common purpose of testing sensor pixels prior to operation of the sensor. 

Regarding claim 11, Oka discloses comparing scan output data with previously-stored reference data, (Para. [00286]). 
Similarly and/or alternatively, Lee discloses wherein the test device determines whether the row controller has a defect, by comparing the scan output data with previously-stored reference data, (Para. [0039] examiner notes that it is customary and known to store reference values in order to determine whether analyzed data contains errors. For known and conventional comparison of obtained data with pre-stored data, please referee to Yaghmai Pub 20130308029 Para. [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Lee for the common purpose of determining whether a tested device operates normally.

Regarding claim 14, Oka discloses wherein the test device applies the stress voltage to at least one of a plurality of power source lines, coupled to the pixel array, in the test mode, (element 723 fig 40).  

Regarding claim 19, Oka discloses a row controller and a predetermined patter, see claim 
15. However, logic operation is not disclosed.
In a similar field of endeavor, Mendis discloses wherein during a loading period between 
the stress period and the defect detection period, the row controller generates the scan output data by performing a logic operation on the plurality of data values, included in the scan input data, in a predetermined manner, (col. 15 lines 32-47). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Mendis for the common purpose of analyzing output data to determine whether a device operates normally. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Lee in view of Johnson in view of Mendis in view of Akavoor Sankaran (Pub 20200154069).
Regarding claim 12, Oka in view of Lee discloses a stress voltage and a row 
controller, see claim 10. However, selectively driving rows in a normal mode with a voltage higher than a predetermined voltage is not disclosed. 
In a similar field of endeavor, Akavoor Sankaran discloses wherein the row controller 
uses a predetermined voltage to selectively drive the plurality of row lines in a normal mode, and wherein the stress voltage has a higher level than the predetermined voltage, (and Para. . 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Lee in view of Johnson in view of Mendis in view of Clark et al (U.S. 6118482).
Regarding claim 13, Oka in view of Lee discloses a row controller and a 
predetermined pattern, see claim 10. However, a pattern selecting row lines is not disclosed. 
In a similar field of endeavor, Clark discloses method and apparatus for electrical test of 
CMOS pixel sensor array wherein the at least one row line to which the stress voltage is applied is determined according to the predetermined pattern of the scan input data, (fig 3 VCCTO, VCCtE). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Clark for the results are expected to be the same. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Lee in view of Johnson in view of Mendis in view of Yaghmai (Pub 20130308029). 
Regarding claim 16, Oka in view of Mueller discloses determining failure in an imaging 
sensor, see claim 15. However, comparing to prestored data is not disclosed. 
In a similar field of endeavor, Yaghmai discloses method and apparatus for pixel control 
. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Lee in view of Johnson in view of Mendis in view of Akavoor Sankaran (Pub 20200154069).
Regarding claim 17, Oka in view of Mueller discloses a stress voltage and a row
controller, see claim 15. However, selectively driving rows in a normal mode with a voltage higher than a predetermined voltage is not disclosed. 
In a similar field of endeavor, Akavoor Sankaran discloses wherein the row controller
uses a predetermined voltage to selectively drive the plurality of row lines in a normal mode, and wherein the stress voltage has a higher level than the predetermined voltage, (and Para. [0032][0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Akavoor Sankaran for the common purpose of testing the imaging device for normal operation. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Lee in view of Johnson in view of Mendis in view of Clark et al (U.S. 6118482).
Regarding claim 18, Oka in view of Mueller discloses a row controller and a 
predetermined pattern, see claim 1. However, a pattern selecting row lines is not disclosed. 

CMOS pixel sensor array wherein the at least one row line to which the stress voltage is applied is determined according to the predetermined pattern of the scan input data, (fig 3 VCCTO, VCCtE). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Clark for the results are expected to be the same. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Lee in view of Johnson in view of Mendis in view of Johansson (U.S. 8736684).
Regarding claim 20, Oka discloses a test device for testing an imaging sensor, see claim 
15. However, test repeating is not disclosed. 
In a similar field of endeavor, Johansson discloses wherein the stress period and the 
defect detection period are repeated at least once, and wherein when the stress period and the defect detection period are repeated, a pattern of the plurality of data values included in the scan input data is changed, (random bit generator and periodically injecting test data,  (col. 4 lines 39-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Johannsson for the common purpose of analyzing captured data and determining whether the imaging device operates correctly. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422